Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are pending. Claims 1 (a machine), 21 (a machine), and 23 (a method) are independent.

Allowable Subject Matter/Objections
Claims 12 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The below cited references, 
Renner et al., “Endolith: A Blockchain-based Framework to Enhance Data Retention in Cloud Storages”;
Funk, US 2018/0343110;
AWS – “Amazon Simple Storage Service User Guide”;
Are cited in the rejection of claims 1-11, 13-16, 20-25; however, these references do not disclose the further limitations of claims 12 and 17.  Claims 18 and 19 depend on claim 17.  As such, claims 12 and 17-19 are objected to as depending on a rejected base claim, but would be allowable if rewritten in independent form including the limitations of the base claim and intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renner et al., “Endolith: A Blockchain-Based Framework to enhance Data Retention in Cloud Storages” (conference on 2018-03, publication on IEEE 06/07/2018).
As to claims 1, 21, and 23, Renner discloses a machine/machine/method comprising:
a) at least one complete asset node server, which is configured to store a complete digital asset; (“Storage Provider. The provider runs the storage infrastructure to offer storage to its users” Renner § III)
b) a plurality of hash asset node servers, wherein each hash asset node server stores a copy of an asset blockchain, (“the blockchain network consists of multiple nodes, where each node has a local copy of the blockchain.” Renner § II.A) which includes a hash of the complete digital asset for secure preservation and validation of the complete digital asset, wherein the copy of the asset blockchain comprises asset blocks; (“An instance of a file tracking contract consists of following…  currentHash is a cache variable that stores the last known hash to speed-up requests for validation.” Renner § V.A) and 
c) a dynamic blockchain management server, which is configured to validate the complete digital asset; (“3) Endolith requests the last known hash from the loaded file 
wherein the at least one complete asset node server further comprises: a first processor, a first non-transitory memory, and a first input/output component. (“Each node is equipped with a quad-core Intel Xeon CPU E3-1230 V2 3.30GHz, 16 GB RAM, and three 1 TB disks with 7200RPM organized in a RAID-0.” Renner § VI.A.  The hardware interconnect is termed a bus.)

As to claim 5, Renner discloses the machine of claim 1 and further discloses:
a dynamic blockchain management device (“Storage User. The user stores its files on the storage infrastructure. Files can be annotated by the user or storage provider to be tracked with Endolith.” Renner § III.  Whatever device the user is using to interface with the system. Note Applicant’s ¶ 98), which enables a user to interact with the dynamic blockchain management server. (Renner Fig. 2, Endolith, see also § VI.A).


Claims 2-4, 16, 20, 22, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renner et al., “Endolith: A Blockchain-Based Framework to enhance Data Retention in Cloud Storages” (conference on 2018-03, publication on IEEE 06/07/2018), in view of Funk, US 2018/0343110 (filed 2017-05).
As to claims 2, and 22, Renner discloses the machine/machine/method of claims 1, 21, and 23 and further discloses:



Renner does not disclose:
a random sampling in a statistically significant number of hash asset node servers 

Funk discloses:


A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Renner with Funk by providing the random sampling comparison of blockchain hashes and threshold majority determination of Funk in the system of Renner.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Renner with Funk in order to efficiently validate the blocks of the blockchain being relied on for the process of Renner, Funk ¶¶ 5-6.

As to claim 3, Renner in view of Funk discloses the machine/machine/method of claim 2 and further discloses:
wherein the asset validation of the complete digital asset is successful if at least a minimum validation threshold of hash asset node servers in the statistically significant number of hash asset node servers validate the complete digital asset. (“comparing A majority might be used to determine which instance(s) are likely valid (i.e., beyond a predetermined threshold probability value that the identified instances of the blockchain are valid).” Funk ¶ 50)

As to claim 4, Renner in view of Funk discloses the machine/machine/method of claim 3 and further discloses:
wherein the minimum validation threshold of hash asset node servers is a validation proportion threshold in a range of 50% - 99%. (“comparing hash value portions of a first (or target) instance of the blockchain with corresponding hash value portions of at least two (other) instances (in some cases, many more other instances) of the blockchain. A majority might be used to determine which instance(s) are likely valid (i.e., beyond a predetermined threshold probability value that the identified instances of the blockchain are valid).” Funk ¶ 50)

As to claim 16, Renner in view of Funk discloses the machine of claim 2 and further discloses:
a) a processor; 
b) a non-transitory memory; 
c) an input/output component; 
f) a data bus

d) a blockchain manager; and (“Blockchain Gateway. The gateway provides access to a blockchain network” Renner § III).
e) an asset map, which is configured to allow lookup of corresponding complete asset node servers (Renner Fig. 5, file URI, within the contract of the blockchain.)

As to claim 20, Renner in view of Funk discloses the machine of claim 16 and further discloses:
wherein the dynamic blockchain management server further comprises: a representation calculation function, for calculating the statistically significant number of hash asset node servers in the plurality of hash asset node servers  (“comparing hash value portions of a first (or target) instance of the blockchain with corresponding hash value portions of at least two (other) instances (in some cases, many more other instances) of the blockchain. A majority might be used to determine which instance(s) are likely valid (i.e., beyond a predetermined threshold probability value that the identified instances of the blockchain are valid).” Funk ¶ 50)  based on a function input of a total number of hash asset node servers in the plurality of hash asset node servers. (“comparing hash value portions of a first (or target) instance of the blockchain with corresponding hash value portions of at least two (other) instances (in some cases, many more other instances) of the blockchain. A majority might be used to determine which instance(s) are likely valid (i.e., beyond a predetermined 

As to claim 24, Renner discloses the machine of claim 23 but does not disclose:
further comprising: selecting a statistically significant number of hash asset node servers, by using a representation calculation function to calculate the statistically significant number of hash asset node servers in the plurality of hash asset node servers based on a function input of a total number of hash asset node servers in the plurality of hash asset node servers.

Funk discloses:
further comprising: selecting a statistically significant number of hash asset node servers, by using a representation calculation function to calculate the statistically significant number of hash asset node servers (“comparing hash value portions of a first (or target) instance of the blockchain with corresponding hash value portions of at least two (other) instances (in some cases, many more other instances) of the blockchain. A majority might be used to determine which instance(s) are likely valid (i.e., beyond a predetermined threshold probability value that the identified instances of the blockchain are valid).” Funk ¶ 50) in the plurality of hash asset node servers based on a function input of a total number of hash asset node servers in the plurality of hash asset node servers. (“comparing hash value portions of a first (or target) instance of the blockchain with corresponding hash value portions of at least two (other) instances (in some cases, many more other instances) of the blockchain. A majority 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Renner with Funk by providing the random sampling comparison of blockchain hashes and threshold majority determination of Funk in the system of Renner.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Renner with Funk in order to efficiently validate the blocks of the blockchain being relied on for the process of Renner, Funk ¶¶ 5-6.


As to claim 25, Renner in view of Funk discloses the machine of claim 24 and further discloses:
further comprising: validating the complete digital asset, (Renner Fig. 4 and associated disclosure, where the smart contract is obtained from the valid blockchain instance, see Funk) wherein the complete digital asset is validated by a random sampling in the statistically significant number of hash asset node servers in the plurality of hash asset node servers, (“comparing hash value portions of a first (or target) instance of the blockchain with corresponding hash value portions of at least two (other) instances (in some cases, many more other instances) of the blockchain. A majority might be used to determine which instance(s) are likely valid (i.e., beyond a determine which instance(s) are likely valid (i.e., beyond a predetermined threshold probability value that the identified instances of the blockchain are valid).” Funk ¶ 50)


Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renner et al., “Endolith: A Blockchain-Based Framework to enhance Data Retention in Cloud Storages” (conference on 2018-03, publication on IEEE 06/07/2018), in view of Yu et al., “Decentralized Big Data Auditing for Smart City Environments Leveraging Blockchain Technology,” (published 2019-01).
Note that Applicant’s provisional 62/684,553, filed 6/13/2018, does not appear to support, “wherein each dynamic blockchain management device in the plurality of dynamic blockchain management devices is associated with a corresponding hash asset node server in the plurality of hash asset node servers.”  Thus, Yu is prior art for at least these limitations.

As to claims 6, Renner discloses the machine of claim 1 and further discloses:


Renner does not disclose:
wherein each dynamic blockchain management device in the plurality of dynamic blockchain management devices is associated with a corresponding hash asset node server in the plurality of hash asset node servers.

Yu discloses:
wherein each dynamic blockchain management device in the plurality of dynamic blockchain management devices is associated with a corresponding hash asset node server in the plurality of hash asset node servers.
 (“nodes in a blockchain network comprise data owners/users and CSPs.” Yu § III.B.  The blockchain management devices are the user devices and are blockchain network components.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have modified Renner with Yu by implementing nodes of a blockchain on user devices.  It would have been obvious to a person of ordinary skill in the art .

Claims 7-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renner et al., “Endolith: A Blockchain-Based Framework to enhance Data Retention in Cloud Storages” (conference on 2018-03, publication on IEEE 06/07/2018), in view of AWS – “Amazon Simple Storage Service User Guide” (API Version 2006-03).
As to claim 7, Renner discloses the machine of claim 1 and further discloses:
wherein the at least one complete asset node server further comprises: a) a complete asset manager, which manages processing of the complete digital asset; and b) a complete asset storage, …  (“Storage Provider. The provider runs the storage infrastructure to offer storage to its users” Renner § III)
all connected via c) a first data bus. (“Each node is equipped with a quad-core Intel Xeon CPU E3-1230 V2 3.30GHz, 16 GB RAM, and three 1 TB disks with 7200RPM organized in a RAID-0.” Renner § VI.A.  The hardware interconnect is termed a bus.)

Renner does not disclose: 
which stores a plurality of records comprising the complete digital asset; 

AWS discloses:
Metadata A set of name-value pairs with which you can store information regarding the object. You can assign metadata, referred to as user-defined metadata, to your objects in Amazon S3. Amazon S3 also assigns system-metadata to these objects, which it uses for managing objects. For more information, see Working with object metadata (p. 153).” AWS p. 149)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Renner with AWS by utilizing AWS as the cloud storage provider of Renner.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Renner with AWS in order to utilize a well-known and reliable cloud storage provider for easier integration on engineer familiarity. 

As to claim 8, Renner in view of AWS discloses the machine of claim 7 and further discloses:
wherein the complete asset storage comprises a plurality of asset records, (“Storage Provider. The provider runs the storage infrastructure to offer storage to its users” Renner § III. Plurality of data from a plurality of users) which each comprises:


a) a first asset identifier; 
b) an asset type; 
c) a first transaction number; and 
d) a complete asset object.

AWS discloses:
a) a first asset identifier; (“Key The name that you assign to an object. You use the object key to retrieve the object. For more information, see Working with object metadata (p. 153).” AWS p. 149)
b) an asset type; (“Content-Type Object type.” AWS p. 154)
c) a first transaction number; and (“x-amz-version-id Object version” AWS p. 155)
d) a complete asset object. (“Value The content that you are storing. An object value can be any sequence of bytes. Objects can range in size from zero to 5 TB. For more information, see Uploading objects (p. 158).” AWS p. 149)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Renner with AWS by utilizing AWS as the cloud storage provider of Renner.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Renner with AWS in order to utilize a well-known and reliable cloud storage provider for easier integration on engineer familiarity. 


(Per applicant’s specification ¶¶ 42-45, asset elements are object metadata)
wherein the complete asset object further comprises a plurality of asset elements. (“Metadata A set of name-value pairs with which you can store information regarding the object. You can assign metadata, referred to as user-defined metadata, to your objects in Amazon S3. Amazon S3 also assigns system-metadata to these objects, which it uses for managing objects. For more information, see Working with object metadata (p. 153).” AWS p. 149)

As to claim 10, Renner in view of AWS discloses the machine of claim 9 and further discloses:
wherein each hash asset node server further comprises:
a) a second processor; 
b) a second non-transitory memory; 
c) a second input/output component; 
f) a second data bus.
(“Each node is equipped with a quad-core Intel Xeon CPU E3-1230 V2 3.30GHz, 16 GB RAM, and three 1 TB disks with 7200RPM organized in a RAID-0.” Renner § VI.A.  The hardware interconnect is termed a bus.)
d) the asset blockchain, (“the blockchain network consists of multiple nodes, where each node has a local copy of the blockchain.” Renner § II.A) comprising a linked structure of the asset blocks, (see Renner Fig. 1) wherein each asset block comprises a 
e) a hash asset manager, which manages processing of the asset blockchain; (“the blockchain network consists of multiple nodes, where each node has a local copy of the blockchain.” Renner § II.A) all connected via (see above for hardware configuration data bus)


As to claim 11, Renner in view of AWS discloses the machine of claim 10 and further discloses: 
wherein each asset block in the linked structure of the asset blocks comprises:
(“file metadata such as file hash, user name, and modification time. All this data are then stored via Endolith specific smart contracts on the blockchain” Renner § 3)
a) a previous block hash; (Renner Fig. 1)
b) a time stamp; (Renner Fig. 1)
c) a second asset identifier; (Renner Fig. 5, file URI)
d) a second transaction number; and (Renner Fig. 5, last modification time)
e) an asset hash, which is a cryptographic hash of the complete asset object. (Renner Fig. 5, current hash)

As to claim 13, Renner in view of AWS discloses the machine of claim 11 and further discloses:


As to claim 14, Renner in view of AWS discloses the machine of claim 11 and further discloses:
wherein each asset block in the linked structure of the asset blocks further comprises: a cryptographic proof. (“Some nodes participate in a leader election process (i.e. proof-of work)” Renner § II. Or the hashes of the file stored in the contract).

As to claim 15, Renner in view of AWS discloses the machine of claim 14 and further discloses:
wherein the cryptographic proof is selected from the group consisting of: a proof of work; a proof of stake; and a combination of these. (“Some nodes participate in a leader election process (i.e. proof-of work)” Renner § II)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:

Rice, US 11,153,073, discloses content validation using a blockchain. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL W CHAO/           Examiner, Art Unit 2492